Exhibit 10.2

EXECUTION VERSION

--------------------------------------------------------------------------------

JOINDER TO CASH MANAGEMENT AGREEMENT

Dated as of November 29, 2006

among

CROWN CASTLE TOWERS LLC AND

THE SUBSIDIARIES THEREOF LISTED ON THE SIGNATURE PAGES,

collectively, as Issuers,

CROWN CASTLE GT HOLDING SUB LLC

CROWN CASTLE ATLANTIC LLC

as Members of Crown Castle GT Company LLC

and Crown Atlantic Company LLC, respectively,

THE BANK OF NEW YORK

as successor to JPMorgan Chase Bank, N.A.

as Indenture Trustee

and

CROWN CASTLE USA INC.

as Manager

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

JOINDER TO CASH MANAGEMENT AGREEMENT

This JOINDER TO CASH MANAGEMENT AGREEMENT, dated as of November 29, 2006 (this
“Agreement”), among CROWN CASTLE TOWERS LLC, a Delaware limited liability
company (the “Issuer Entity”), CROWN CASTLE SOUTH LLC, a Delaware limited
liability company, CROWN COMMUNICATION INC., a Delaware corporation, CROWN
CASTLE PT INC., a Delaware corporation, CROWN COMMUNICATION NEW YORK, INC., a
Delaware corporation, CROWN CASTLE INTERNATIONAL CORP. DE PUERTO RICO, a Puerto
Rico corporation (collectively, together with the Issuer Entity, the “Initial
Issuers”), CROWN CASTLE TOWERS 05 LLC, a Delaware limited liability company
(“Crown 05”), CROWN CASTLE PR LLC, a Puerto Rico limited liability company
(“Crown PR LLC”), CROWN CASTLE MU LLC, a Delaware limited liability company
(“Crown MU”), CROWN CASTLE MUPA LLC, a Delaware limited liability company
(“Crown MUPA” and, together with Crown 05, Crown PR LLC and Crown MU, the
“Additional Issuers”, and, together with the Initial Issuers, the “Issuers”),
CROWN CASTLE GT HOLDING SUB LLC, a Delaware limited liability company, CROWN
CASTLE ATLANTIC LLC, a Delaware limited liability company (together with Crown
Castle GT Holding Sub LLC, the “Members”), THE BANK OF NEW YORK (as successor to
JPMorgan Chase Bank, N.A.), a New York banking corporation, as indenture trustee
and not in its individual capacity (the “Indenture Trustee”), and CROWN CASTLE
USA INC., a Pennsylvania corporation (the “Manager”).

W I T N E S S E T H:

WHEREAS, the Initial Issuers, the Members, the Indenture Trustee and the Manager
are parties to that certain Cash Management Agreement dated as of June 8, 2005
(the “Cash Management Agreement”);

WHEREAS, the Initial Issuers and the Indenture Trustee are parties to that
certain Indenture dated as of June 1, 2005, as amended, supplemented and
modified prior to the date hereof (the “Indenture”);

WHEREAS, the Initial Issuers, the Additional Issuers and the Indenture Trustee
have entered into an Indenture Supplement (the “Indenture Supplement”), dated as
of the date hereof, in order to issue Additional Notes (as defined in the
Indenture) pursuant to the terms of Section 2.12 of the Indenture and to
designate the Additional Issuers as Issuers; and

WHEREAS, pursuant to Section 4.02 of the Indenture Supplement, it is a condition
precedent to the Additional Issuers becoming Issuers under the Indenture and the
issuance of the Additional Notes thereunder that the Additional Issuers become
parties to the Cash Management Agreement;

NOW, THEREFORE, in consideration of the covenants herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby



--------------------------------------------------------------------------------

acknowledged, the Initial Issuers, the Members, the Indenture Trustee and the
Manager hereby agree with the Additional Issuers as follows:

Section 1. Defined Terms.

Capitalized terms used in this Agreement but not defined herein shall have the
respective meanings ascribed to them in the Cash Management Agreement.

Section 2. Agreement.

(a) Each Additional Issuer hereby agrees to all of the provisions of the Cash
Management Agreement and, upon the execution and delivery of this Agreement by
such Additional Issuer, such Additional Issuer shall be jointly and severally
liable under the Cash Management Agreement as an Issuer, shall be entitled to
all of the respective rights and privileges, and subject to all of the
respective duties and obligations, of an Issuer under the Cash Management
Agreement and shall perform in accordance with their terms all of the
obligations which by the terms of the Cash Management Agreement are required to
be performed by it as an Issuer.

(b) To secure the full and punctual payment and performance of all Obligations
of the Issuers under the Notes, the Indenture, this Agreement and all other
Transaction Documents, the Additional Issuers hereby grant to the Indenture
Trustee a first priority continuing security interest in and to the following
property of the Additional Issuers, whether now owned or existing or hereafter
acquired or arising and regardless of where located (all of the same,
collectively, the “Collateral”):

(i) the Accounts and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held therein, including, without limitation,
all deposits or wire transfers made to the Collection Account, the Lock Box
Accounts, and each of the Sub-Accounts;

(ii) any and all amounts invested in Permitted Investments;

(iii) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing; and

(iv) to the extent not covered by clauses (i), (ii) or (iii) above, all
“proceeds” (as defined under the Uniform Commercial Code as in effect in the
State of New York (the “UCC”)) of any or all of the foregoing.

(c) Each Additional Issuer hereby represents and warrants to the Indenture
Trustee that, as to itself, each of the representations and warranties set forth
in the Cash Management Agreement is true as of the date hereof.

(d) The definition of “Permitted Investments” in the Cash Management Agreement
shall be amended by replacing “JPMorgan Funds” in (ix) with “Hamilton Funds”.

 

-2-



--------------------------------------------------------------------------------

(e) For clarification, in accordance with Section 2.05 of the Cash Management
Agreement, the Manager shall only instruct the Indenture Trustee to invest in
Permitted Investments that mature one Business Day prior to the related Payment
Date. In the absence of specific written investment instructions from the
Manager, funds on deposit in the Collection Account or in the Sub-Accounts shall
remain uninvested.

Section 3. Counterparts.

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument.

Section 4. Ratification of Agreement.

Except as modified and expressly amended by this Agreement, the Cash Management
Agreement is in all respects ratified and confirmed, and all the terms,
provisions and conditions thereof shall be and remain in full force and effect.
The execution of this Agreement shall in no manner constitute a waiver or
extinguishment of any rights of the Indenture Trustee or the Manager under the
Cash Management Agreement and all such rights are hereby reserved.

Section 5. Amendment to Exhibit A of Cash Management Agreement.

Exhibit A of the Cash Management Agreement is hereby amended to read in its
entirety as set forth in Exhibit A of this Agreement.

Section 6. Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. THE INITIAL ISSUERS AND EACH OF THE ADDITIONAL ISSUERS
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE COURT OR UNITED
STATES FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK
IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR IN RELATION TO
THIS AGREEMENT OR THE CASH MANAGEMENT AGREEMENT.

[SIGNATURE PAGE FOLLOWS]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ISSUERS: CROWN CASTLE TOWERS LLC CROWN CASTLE SOUTH LLC CROWN COMMUNICATION INC.
CROWN CASTLE PT INC. CROWN COMMUNICATION NEW YORK, INC. CROWN CASTLE
INTERNATIONAL CORP. DE PUERTO RICO CROWN CASTLE TOWERS 05 LLC CROWN CASTLE PR
LLC CROWN CASTLE MU LLC CROWN CASTLE MUPA LLC By:  

/s/ Jay A. Brown

Name:   Jay A. Brown Title:   Vice President Tax Payer ID #:
                     ([                    ])

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

A-1



--------------------------------------------------------------------------------

INDENTURE TRUSTEE:

THE BANK OF NEW YORK, as successor to JPMorgan Chase Bank, N.A., a New York
banking corporation

By:  

/s/ Pei Huang

Name:   Pei Huang Title:   Assistant Vice President MANAGER:

CROWN CASTLE USA INC., a Pennsylvania corporation

By:  

/s/ Jay A. Brown

Name:   Jay A. Brown Title:   Vice President MEMBERS:

CROWN CASTLE GT HOLDING SUB LLC, a Delaware limited liability company

By:  

/s/ Jay A. Brown

Name:   Jay A. Brown Title:   Vice President

CROWN CASTLE ATLANTIC LLC, a

Delaware limited liability company

By:  

/s/ Jay A. Brown

Name:   Jay A. Brown Title:   Vice President

 

A-2